United States Court of Appeals
                                                                 Fifth Circuit

                                                              FILED
               IN THE UNITED STATES COURT OF APPEALS      August 18, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                              No. 04-40266
                          Conference Calendar


WILLIAM J. DOCKERAY,

                                      Plaintiff-Appellant,

versus

ROBERT OZZ, Senior Warden; WILLA LOVE, Assistant Warden;
UNIDENTIFIED DRIVER, Captain; UNIDENTIFIED WILBURN, Sergeant;
UNIDENTIFIED JOHNSON, Property Officer; UNIDENTIFIED REESE,
Supply Officer; UNIDENTIFIED GASTON; K. BROWN, Law Library
Supervisor; S. WILBURN, Grievance Officer; UNIDENTIFED YOUNG,
Medical Records Officer; J. DERIC, Medical Records; UNIDENTIFED
AVANT, Medical Staff Administrator; UNIDENTIFIED BROWN;
L. WALLINGS, Counsel Substitute; R. SIMON, Counsel Substitute;
UNIDENTIFIED FLOWERS, Officer,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:03-CV-313
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     William J. Dockeray, Texas prisoner # 563359, appeals the

district court’s dismissal with prejudice as time-barred of his

civil rights complaint.

     Dockeray’s brief is poorly drafted and almost illegible.              He

has failed to set forth argument identifying error in the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-40266
                                 -2-

district court’s determinations and conclusions.    Moreover, he

has failed to provide a clear statement that the district court

erred in its conclusion that Dockeray’s complaint was barred by

the statute of limitations.     Although pro se briefs are liberally

construed, even pro se litigants must brief arguments to preserve

them.   Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

When an appellant fails to identify error in the district court’s

decision, it is as if the appellant had not appealed that

judgment, and this court “will not raise and discuss legal issues

that [Dockeray] has failed to assert.”     Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Dockeray’s appeal has no arguable merit and is thus

dismissed as frivolous.    See 5TH CIR. R. 42.2; Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983).    The district court in this

proceeding determined that Dockeray’s claims were frivolous.

Additionally, Dockeray has had at least one other civil rights

complaint dismissed as frivolous, and we dismissed as frivolous

his appeal of that dismissal.     See Dockeray v. Black, No. 04-

50025, slip op. (5th Cir. June 7, 2004) (unpublished).    Thus,

Dockeray has accumulated four strikes for purposes of 28 U.S.C.

§ 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th

Cir. 1996).   Dockeray is therefore BARRED from proceeding in

forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.     See 28 U.S.C.

§ 1915(g).
                         No. 04-40266
                              -3-

    APPEAL DISMISSED AS FRIVOLOUS; 28 U.S.C. § 1915(g) SANCTIONS

IMPOSED.